Citation Nr: 1242590	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for arthritis.

2.  Entitlement to an increased rating for a right shoulder disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for bronchial asthma, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling prior to October 26, 2009; and as 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a lumbar spine disability, asthma, and a right shoulder disability, and declined to reopen the previously denied claim for arthritis.  In May 2010, the RO increased the lumbar spine rating from 10 to 40 percent, effective October 26, 2009, and increased the asthma rating from 10 to 30 percent, effective January 8, 2009, the date of claim.

The issues of entitlement to an increased rating for a lumbar spine disability, asthma, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1979 rating decision, the RO denied service connection for arthritis.  The Veteran was notified of the decision and of his right to appeal but did not file a timely appeal. 

2.  The evidence added to the record since the last final decision in April 1979 is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection and does not create a reasonable possibility of an allowance of the claim.

CONCLUSIONS OF LAW

1.  The April 1979 rating decision that denied service connection for arthritis is final.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102  5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A January 2009 letter advised the Veteran that his claim was previously denied and that the claim was previously denied because the service treatment records were negative for arthritis.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The January 2009 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the January 2009 letter complied with the notice requirements as articulated in Kent, supra.  Additionally, the January 2009 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In that regard, the Board notes that although the claims for increased ratings are being remanded in order to obtain a January 2012 VA examination pertinent to those claims, there is no indication that that examination is pertinent to the new and material evidence claim.  There is additionally no indication, upon review of the Virtual VA claims file, that there exist additional records pertinent to the Veteran's claim to reopen.  Thus, the Veteran would not be prejudiced by deciding the new and material evidence claim at this time.

The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a arthritis in April 1979.  The Veteran did not appeal the RO decision and it is therefore final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1103. 

For clarification, the Board notes that in June 2008, the RO denied a claim for service connection for degenerative joint disease of the knees, among other issues.  The Veteran did not file a notice of disagreement to that decision.  Thus, that decision is final.  The current claim, filed in January 2009, was made generally for "arthritis" rather than for a knee disability.  The RO has developed and adjudicated the claim as a claim for arthritis.  Thus, the Board interprets the current claim to be distinct from that which was denied in June 2008.  

Although the RO determined in a March 2009 rating decision that new and material evidence sufficient to reopen the claim for arthritis had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history, in a April 1979 rating decision, the claim for service connection for arthritis was denied.  The RO found no basis for the Veteran's claim for arthritis because there was no medical evidence that the Veteran had that condition.  The rating decision was based upon VA treatment records that were negative for the Veteran's orthopedic complaints and a review of the record, including the service treatment records.

The claim of entitlement to service connection for arthritis may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in January 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, a VA examination, and the Veteran's own statements, as described above. 

Evidence received in consideration of reopening the claim include more current VA treatment records.  The VA records, while demonstrating ongoing treatment for arthritis, such as in the knees and right shoulder, do not demonstrate that the Veteran suffers from a nonservice-connected arthritic condition related to service.  In that regard, the Veteran has not submitted any statement to support his claim.  And, the newer treatment records, on their own, do not contain any nexus opinion to support the Veteran's claim to reopen a claim for service connection for arthritis.  Absent any contentions from the Veteran or indication in the medical evidence that arthritis, of a joint not already service-connected, is related to service or a service-connected disability, the Board cannot find that new and material evidence has been submitted.  Accordingly, the Board finds that new evidence has not been received to substantiate the Veteran's claim.  

The Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to demonstrate that the Veteran had arthritis related to his service, as there was no indication of arthritis while in service.  The newly submitted evidence of record, while showing continuing arthritis in multiple joints, still fails to show that the Veteran has a nonservice-connected arthritis condition that is related to service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There were two unproven elements, evidence of a chronic arthritic condition in service or a medical nexus between the current disability and service, and neither of those elements were proved. 

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under the VCAA. 

Therefore, although the Veteran has submitted new evidence that was not before the Board in April 1979, the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  Thus, the claim for service connection for arthritis is not reopened and the benefits sought on appeal remain denied. 


ORDER

New and material having not been received, the claim for service connection for arthritis is not reopened; the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for increased rating for a lumbar spine disability, asthma, and a right shoulder disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Upon review of Virtual VA, the Board notes that the Veteran underwent a VA examination in January 2012 to assess whether his lumbar spine, asthma, and right shoulder preclude employment.  Although treatment records from 2012 are located in Virtual VA, the VA examination is not.  Because that examination is pertinent to the Veteran's claims for increased rating as it appears that it included an examination of the Veteran's appealed disabilities in determining his employability, as well as the fact that a supplemental statement of the case has not been issued considering that new evidence, the claims must be remanded.

In the event that the January 2012 VA examination does not include a comprehensive evaluation of the Veteran's lumbar spine disability, asthma, and right shoulder disability, in light of the remand, new VA examinations for those disabilities should be scheduled to accurately assess the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for increased rating.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records not already of record.  All reasonable attempts should be made to obtain such records.  

2.  Associate with the claims file the January 2012 VA examination.  
3.  If the January 2012 VA examination did not comprehensively evaluate the Veteran's lumbar spine, asthma, and right shoulder disability, if the report of the January 2012 examination is not located, or if there is another reason to do so, schedule VA examinations for the Veteran to assess the severity of his a) right shoulder disability, b) asthma, c) lumbar spine disability.  The examiners should review the claims file and should note that review in the report.  Any opinions provided should be supported by a full rationale.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for increased ratings for a lumbar spine disability, asthma, and a right shoulder disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


